Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered April 10, 1996, after a nonjury trial, awarding plaintiff damages in an action to recover a real estate broker’s commission, unanimously affirmed, with costs.
There is no merit to defendants’ contention that plaintiff failed to establish a prima facie case, it being sufficient that she had shown the apartment to the individual defendant, who agreed to pay her a brokerage fee, and that shortly after she informed the individual defendant through his business agent that the apartment was available at the price he was willing to pay, he bought the apartment through the corporate defendant (see, Sholom & Zuckerbrot Realty Corp. v Citibank, 205 AD2d 336, 338-339). Further, defendants’ contention that the court improperly granted plaintiff’s motion to amend her pleadings to conform to the evidence is unpreserved for appellate review (see, Sanders & Assocs. v Friedman, 137 AD2d 677, 678). Finally, the imposition of joint and several liability was proper under the present circumstances. Concur—Rosenberger, J. P., Wallach, Williams and Andrias, JJ.